Citation Nr: 0727081	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-12 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the right cheek prior to August 30, 2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for a scar of the right cheek on and after August 30, 2002.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the RO in Louisville, Kentucky, which granted service 
connection for a scar of the right cheek and assigned an 
initial noncompensable evaluation for such.  The veteran was 
granted increased ratings of 10 percent prior to August 30, 
2002, and a 30 percent thereafter in a March 2007 
Supplemental Statement of the Case.  When a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  As higher ratings are 
available, the appeal continues.

The veteran requested a personal hearing before a Decision 
Review Officer at the RO in his May 2003 substantive appeal.  
The veteran failed to report for his scheduled hearing in 
November 2006.  The request is deemed withdrawn.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's right cheek scar 
was productive of no more than moderate disfigurement.

2.  As of August 30, 2002, the veteran's right cheek scar was 
not productive of complete or exceptionally repugnant 
deformity; there is no visible or palpable tissue loss; there 
is no gross distortion or asymmetry of two features or paired 
sets of features; and there are no more than three 
characteristics of disfigurement.




CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for an initial 
rating in excess of 10 percent for a scar of the right cheek 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).

2.  On and after August 30, 2002, the criteria for a rating 
in excess of 30 percent for a scar of the right cheek are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2001 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  A July 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in July 2006, he 
was provided eight months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in March 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a September 2001 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his right cheek scar prior to 
August 30, 2002, and an initial rating in excess of 30 
percent for the scar on and after August 30, 2002.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his scar, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

The rating criteria applicable prior to August 30, 2002, 
state that slight disfiguring scars of the head, face or neck 
warrants a noncompensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (prior to August 30, 2002).  Moderate 
disfiguring scars of the head, face or neck warrants a 10 
percent evaluation.  Id.  A 30 percent disability evaluation 
was assigned under this Code for severe scars of the head 
face, or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A maximum 50 
percent rating is assigned under the old criteria for scars 
of the head, face or neck if they cause a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Id.

The veteran's right cheek scar was initially evaluated at a 
January 2002 VA examination.  At the January 2002 VA 
examination, the veteran's scar was found to be 12 cm long 
and 1 cm wide, with normal texture.  There was no ulceration, 
breakdown, elevation, depression, underlying tissue loss, 
inflammation, edema or keloid formation.  The scar was 
discolored, but was "almost the same as the skin."  The 
veteran had grown a beard with which the doctor indicated 
that there was no disfigurement.  Without the beard, the 
doctor indicated that there would be disfigurement.  

Prior to August 30, 2002, the Board finds that the veteran's 
scar is not severe.  There is no indication of involvement of 
the eyelids, lips or auricles.  The veteran's beard can 
apparently hide most of the scar.  There is adherence to 
underlying tissue but no loss of underlying tissue.  The 
Board finds that the scar is not productive of a rating in 
excess of 10 percent as there is no "severe" disfigurement.  
See 38 C.F.R. § 4.118 (2002).  An initial rating in excess of 
10 percent prior to August 30, 2002, is not warranted.  See 
Kuzma, supra.

Now, the Board will undertake an analysis as to whether the 
veteran is entitled to a rating in excess of 30 percent as of 
August 30, 2002.  

The veteran underwent a VA examination in February 2007.  The 
report agrees with the above (i.e. the January 2002 VA 
examination report) as far as the findings of no ulceration, 
breakdown, elevation, depression, underlying tissue loss, 
inflammation, edema or keloid formation.  The discoloration 
was also considered small.  The scar was found to be shorter, 
8 cm, but there is no indication that the scar was more than 
moderately disfiguring.  

In sum, as of August 30, 2002, there is no evidence of a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  In 
this regard, it is noted that a VA examiner has commented 
that with a beard, the scar was not productive of 
disfigurement.  The existing disfigurement has never been 
characterized as completely or exceptionally repugnant.  The 
scar has been consistently described as involving only 
minimal discoloration and is "almost the same as the skin."  
As such a rating in excess of 30 percent is unavailable under 
the old criteria as of August 30, 2002.  38 C.F.R. § 4.118 
(2002).

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under this revision Diagnostic 
Code 7800 (disfigurement of the head, face, or neck), with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement the disability will be rated at 30 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7800.  A 50 percent rating is 
available for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four to five 
characteristics of disfigurement the disability.  Id.  

The eight "characteristics of disfigurement" are as 
follows: Scar 5 or more inches (13 or more (centimeters) 
(cm.) in length; scar at least one-quarter inch (0.6 cm.) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

For historical purposes, it is noted that the January 2002 VA 
examination report does not mention tissue loss, distortion 
or asymmetry of paired features.  The January 2002 VA 
examination report does, as mentioned above, find that the 
veteran's scar is 12 cm long, which is close to but not quite 
enough for a finding that the characteristic of disfigurement 
as to scar length is met.  

The veteran's February 2007 VA examination report analyzed 
his scar in terms of the characteristics of disfigurement.  
The scar was measured to be 1 cm wide and 8 cm long, with 
some adherence to underlying tissue and depression and 
discoloration of an area of 1cm by 1cm, abnormal texture in 
an area of 1 cm by 3 cm.  The examination indicates that 
there was no induration, inflexibility or underlying tissue 
loss.  There is no indication of the involvement of any 
paired features.  

The Board finds the scar meets three of the characteristics, 
width of scar, adherence, and depression of the scar.  The 
remaining characteristics are either not present, like 
induration, or do not cover a sufficient area, like abnormal 
texture.  There is no involvement of paired features.  The 
Board finds that the veteran's scar does not have more than 
three characteristics of disfigurement.  The criteria for a 
rating in excess of 30 percent under the current version of 
DC 7800 are not met.  See 38 C.F.R. § 4.118 (2006).  

The Board concludes that the criteria for a rating in excess 
of 10 percent prior to August 30, 2002, under the prior 
version of DC 7800 are not met, and that the criteria for a 
rating in excess of 30 percent as of August 30, 2002, under 
the prior and current version of DC 7800 are not met.  See 
38 C.F.R. § 4.118 (2002, 2006).  The Board also finds that 
the veteran's right cheek scar has been stable throughout the 
period on appeal.  The rule of Fenderson, supra, is not for 
application.  

The Board has considered the application of other Diagnostic 
Codes.  The prior version of 38 C.F.R. § 4.118 provided Codes 
for scars resulting from burns (DCs 7801, 7802), superficial 
scars (DCs 7803, 7804) and scars causing limitation of motion 
(DC 7805).  The current version of 38 C.F.R. § 4.118 provided 
Codes for deep scars other than of the head, face or neck (DC 
7801), superficial scars other than of the head, face or neck 
(DC 7802), unstable superficial scars (DC 7803), superficial 
scars which are painful on examination (DC 7804) and scars 
causing limitation of motion (DC 7805).  The veteran does not 
have burn related scars, nor does the scar cause limited 
motion.  The Board concludes that the prior versions of DCs 
7801 and 7802 and both versions of 7805 are not for 
application.  The scar is of the face and the current 
versions of DCs 7801 and 7802 are not for application.  The 
veteran's currently assigned 10 and 30 percent ratings either 
meet or exceed the ratings available under the prior and 
current versions of DCs 7803 and 7804.  The Board concludes 
that the veteran cannot receive a higher rating under any 
other Diagnostic Code, and further inquiry is moot. 

The Board is also aware of the veteran's complaints of 
numbness of the area surrounding the scar at the January 2002 
VA examination.  In reviewing the veteran's service medical 
records, there is no indication that the veteran's initial 
injury affected the cranial nerves.  No neurological 
impairment was found at his February 2007 VA examination.  
There is no additional treatment for a neurological 
disability associated with the scar.  The Board concludes 
that an additional rating for neurological impairment is not 
warranted. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a scar of the right cheek, prior to August 30, 2002, is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
a scar of the right cheek, on and after August 30, 2002, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


